Title: From Thomas Jefferson to Joseph Carrington Cabell, 13 January 1823
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 13. 23.
Your’s of the 9th is quite reviving. you say that as soon as the bill has past, yourself and colleagues will come up to a special meeting. this will be indispensable, because our workmen will be obliged to be looking out for other work for the ensuing season, if their employment here is not soon decided on. but observe that to make a special call legal, reasonable notice must be given to all the visitors. as soon therefore as the bill has passed the lower house (as I suppose we may rely on the Senate) yourself, mr Johnson, mr Loyall, may sign a special call, and send a copy by mail to mr Madison, Genl Breckenridge, Genl Cocke & myself each, fixing a day of meeting within such term as the proceeding of the Senate may require, and not less than a fortnight. the object of the meeting will be to authorise the commencement of the building, and to talk over some ulterior measures, which however cannot be finally concluded till April.—mr Dawson tells me we must not commit ourselves too strongly as to the amount of our debts, as stated in my letter to the Literary board. further investigations incline him to apprehend they will be sensibly more than the Proctor authorised me to say; there being yet some large accounts to settle.—it would be well if you would always send me a copy of the printed report for the more convenient use of the board.—with respect to the claims of the local academies, I would make no compromise. the 2d grade must not be confounded with the first, nor treated of in the same chapter. the present funds are not sufficient for all the three grades. the 1st and 3d are most important to be first  brought into action. when they are properly provided for, and the funds sufficiently enlarged, the middle establishment should be taken up systematically. in the mean time it may more conveniently than either of the others be left to private enterprise; 1. because there is a good number of classical schools now existing, and 2. because their students are universally sons of parents who can afford to pay for their education. I am glad to see that mr Rives has taken up the subject of Primary schools. the present plan being evidently inefficient, we should take the lead in a new one, and become  equally their patrons as of the University. the hostile attitude into which we have been brought apparently is equally impolitic and unuseful. were it necessary to give up either the Primaries or the University, I would rather abandon the last. because it is safer to have a whole people respectably enlightened, than a few in a high state of science and the many in ignorance. this last is the most dangerous state in which a nation can be. the nations and governments of Europe are so many proofs of it. affectionately yoursTh: Jefferson